DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6, 8, 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 10, 11 and 13, of U.S. Patent No. 10009832 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of the US Patent.
Claim 6 of the present application is anticipated by claim 8 of the US Patent.
Claim 8 of the present application is anticipated by claim 11 of the US Patent.
Claim 10 of the present application is anticipated by claim 13 of the US Patent.
Claim 12 of the present application is anticipated by claim 10 of the US Patent.
Allowable Subject Matter
Claims 1-5 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

In regards to claim 6, the cited prior art fails to teach, assigning, to the multi-dimensional bitmap, a first value at a first resource element of resource elements at which the apparatus is only to use the first resource element for data and assigning, to the multi-dimensional bitmap, a second value at a second resource element of the resource elements at which the apparatus is only to use the second resource element for signaling, wherein the first value is different than the second value; and selecting a group of reserved resource allocations of the multi-dimensional bitmap in which signaling information is to be communicated, wherein a total available reserved resource allocation for the signaling information is a first number of bits in a first bitmap of the multi- dimensional bitmap combined with a second number of bits in a second bitmap of the multi- dimensional bitmap.
Prior art Patel et al. (US Publication 2016/0309518 A1) teaches, in figure 4, a configuration that provides a symmetric allocation of subsets of OFDM symbols symmetrically located on opposite sides of the reference signal resources for common 
Prior art Blankenship et al. (US Publication 2013/0039268 A1), teaches, to facilitate the UE identification of the PSS location, UEs implementing the embodiments of the present disclosure may need to buffer the signals of the duration of two OFDM symbols. If the signal length shows the symmetric property in both OFDM durations, then the second OFDM symbol is the PSS location (see paragraph 186).
Prior art Ishikura et al. (US Publication 2009/0323515 A1) teaches, allocating and distributing pilot symbols in such an arrangement that the pilot symbols arranged in the OFDM symbols are located line-symmetrically, taking the middle line of the frequency axis of the OFDM symbols as the axis of symmetry (see paragraph 21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 7, 9, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, with respect to the Shi reference filed 5/18/21, have been fully considered and are persuasive.  The rejection under 35 USC 102 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY P PATEL/Primary Examiner, Art Unit 2466